Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, “…the movement state” lacks antecedent basis; and “…the moving base platform…” (line 9) lacks antecedent basis as well. Is Applicant referring to the ‘moving base’ established at line 1 or not?
Claim 2 is necessarily rejected based on its dependency on the rejection of claim 1.

In claim 3, “…the throttle control value…” (bridging lines 7-8) lacks antecedent basis. Such has not previously been established.

Claim 4 is necessarily rejected as being dependent upon the rejection of claim 3.

Regarding claim 5, “i.e.” (lines 10, 14, respectively) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 6 is necessarily rejected based upon its dependency on rejected claim 5.

Claim 7 is necessarily rejected based on its dependency on rejected claim 1.

Claim 8 is necessarily rejected based on its dependency on rejected claim 7.

Claims 9 – 11 are necessarily rejected based upon their dependency on claim 1, directly or indirectly.

Regarding claim 12, as to …”a moving base platform…” (bridging lines 10 – 11), it is not clear whether reference is made to the same ‘moving base platform’ as earlier established or not. Is it a different ‘moving base platform?’

Claim 13 is necessarily rejected based on its dependency on rejected claims 1 and 2.

In claim 14, “…the throttle control value…” (line 8) lacks antecedent basis. Such has not previously been established.

Claim 15 is necessarily rejected based on its dependency on rejected claim 14.

Regarding claim 16, “i.e.” (lines 10, 14, respectively) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 17 and 18 are necessarily rejected based upon their dependency on claim 16 at least.

Claims 19 and 20 are necessarily rejected based upon their dependency on rejected claims 1 and 2.

(Applicant’s cooperation is kindly solicited regarding other possible §112 issues in the claims).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 11 and 13 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

In claim 1, the UAV control method is based on a moving base comprising a takeoff process, a following process, and a landing process.

However, what is actually claimed is the “takeoff process.” And what is not clear is how the “takeoff” process comprises the following steps, inclusively, the takeoff process (state), the following process, and the landing process. The claim is subject to undue experimentation for its practice and the skilled artisan would not know how to make and/or use the invention.

Claims 2 – 11 and 13 – 20 are necessarily rejected as being dependent, directly or indirectly, upon the rejection of their base claim.

Miscellaneous
Claims 1 and 12 appear to contain allowable subject matter, namely, in the context of UAV interacting with a moving base station, determining whether a current horizontal position and a current altitude meet takeoff criteria, controlling the UAV to bounce off and enter into a takeoff state if the determination result is positive; the UAV performs coordinated flight control of position and velocity loops after receiving the movement state of the moving base platform/data packets; and the UAV is guided to return to a position above the moving base platform and fly synchronously, and the relative position of the UAV is controlled in the descending stage so that the UAV accurately lands on the moving base platform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663